
	
		I
		112th CONGRESS
		2d Session
		H. R. 6177
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2012
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the deduction for start-up expenditures for business for 2012 and
		  2013.
	
	
		1.Short titleThis Act may be cited as the
			 Support Our Startups Act of
			 2012.
		2.Increase in deduction
			 for start-up expenditures for 2012 and 2013
			(a)In
			 generalParagraph (3) of
			 section 195(b) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 2010 in the matter preceding subparagraph (A) and inserting
			 2010, 2012, or 2013, and
				(2)by striking
			 2010 in the heading and inserting
			 2010, 2012, or
			 2013.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2011.
			
